Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on January 05, 2022. Claims 1-20 are pending. 

Response to Amendment and Arguments
Applicant's arguments based on the filed amendment on 01/05/2022 with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasuhi et al. US2003/0043045.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. USPN: 9,574,888 in view of Vijaya Kumar et al. US2017/0355377 (“Vijaya Kumar”) further in view of Yasuhi et al. US2003/0043045 (“Yasushi”)

Regarding claim(s) 1, 11, 19. Hu discloses a computer-implemented method comprising:
determining  a driver safety score (fig, 3. E.g. 314 and personal risk score adjuster 316); determining vehicle characteristic associated with the vehicle; receiving a risk of a planned route based on environment information (fig.3, e.g. 304); predicting a safety risk for at least one location along the planned route based on the received risk (fig. 3, e.g. 312); and based on the safety risk, planning a use of available driver attention determined based on the state of the driver, possible modification of the planned route and vehicle state that minimize the safety risk (fig. 3, 318). 
Hu does not explicitly disclose determining a state of a driver operating a vehicle based at least on a rest pattern of the driver.
Vijaya Kumar teaches another vehicle system specifically determining a state of a driver operating a vehicle based at least on a rest pattern of the driver (fig. 3, para. 145, some simulation or test, driver facial features, behavior, such as a sleep profile or pattern--e.g., typical amount of sleep for the person, mannerisms, gestures, eye blinking patterns).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Hu by incorporating the applied teaching of Vijaya Kumar to reduce the risk of vehicle collision and encourage safe driving behavior.
Hu further silent to wherein the planned route and the vehicle state are modified so as to conserve and use the available driver attention to complete a trip.
Yasuhi teaches another vehicle navigation routing and the planned route and the vehicle state are modified so as to conserve and use the available driver attention to complete a trip (para. 149, para. 150, e.g. plurality of routes, the driver condition predicting section 51b determines a rout which will cause less sleepiness and fatigue or less tension and irritation. Then, the driver condition predicting section 51b provides to the driver the route judged to cause less adverse effect on driving. For example, the driver condition predicting section 51b displays the route which will cause less sleepiness and fatigue on the display screen in the display section 7 to guide the driver.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to further modify the system and method of Hu by incorporating the applied teaching of Yasuhi to reduce the risk of vehicle collision and encourage safe driving behavior based on driver fatigue. 

	Regarding claim(s) 2, 12, 20. Hu discloses determining that the driver is approaching a location along the planned route having a safety risk; and responsive to determining that the driver is approaching a location along the planned route having a safety risk, causing an alert to the driver (FIG. 9 depicts an example user interface for displaying routes including contextual risk on a real-time map). 

Regarding claim(s) 3, 13. Hu in view of Vijaya Kumar further teaches wherein the rest pattern includes at least the driver's sleep pattern (Vijaya Kumar: (para. 145, some simulation or test, driver facial features, behavior, such as a sleep profile or pattern--e.g., typical amount of sleep for the person, mannerisms, gestures, eye blinking patterns).)

Regarding claim(s) 4, 14. Hu in view of Vijaya Kumar further teaches wherein the rest pattern is determined based on data received from a plurality of Internet of Things (IoT) devices (Vijaya Kumar: fig. 3 ). 

Regarding claim(s) 5, 15. Hu in view of Vijaya Kumar further teaches wherein the rest pattern is determined based on data received from a plurality of wearable devices (Vijaya Kumar: FIG. 3 illustrates schematically components of an example personal or add-on computing device being, by way of example, a driver wearable, and particularly a smartwatch). 

Regarding claim(s) 6, 16. Hu discloses wherein the driver safety score is determined based on the driver's compliance with road rules (FIG. 6, a driver-associated risk determination is initiated when a driver profile (DP) is received or retrieved together with a path (P) and a risk score at step 602). 

 (fig. 3, e.g. 306). 

Regarding claim(s) 8, 18. Hu discloses wherein the environment information includes at least one of traffic data, current and predicted future weather data at the at least one location along the planned route, and temporal information (fig. 3, 304, weather). 

Regarding claim(s) 9. Hu is silent to a haptic feedback.
Vijaya Kumar further teaches wherein the alert includes at least a haptic feedback (Vijaya Kumar: para. 203, e.g. various haptic notifications, as just a few examples.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Hu by incorporating the applied teaching of Vijaya Kumar to reduce the risk of vehicle collision and encourage safe driving behavior.

Regarding claim(s) 10. Hu discloses wherein the alert includes at least an audiovisual feedback (In order to provide additional information to a user, context considered in making a risk determination may be shown to a user in inset 940 and a risk key may be included in key 930, so that the map 902 can be color coded to provide a visualization of the risk on the map 902). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666